Citation Nr: 0910459	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-30 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an effective date earlier than June 1, 
2007 for the award of service connection for bilateral 
tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The Veteran had active service from July 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2005 and June 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's 
pre-existing bilateral sensorineural hearing loss underwent 
no increase in severity during service; it is not shown by 
competent evidence that hearing loss manifested to a 
compensable degree within one year of his discharge from 
service.

2.  Entitlement to service connection for tinnitus arose on 
June 1, 2007, the date all of the elements required for 
service connection of the disability were established by VA 
examination; no informal or formal claim seeking service 
connection for tinnitus was filed prior to June 1, 2007.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred or aggravated during such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1153 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2008).

2.  The criteria for an effective date earlier than June 1, 
2007 for the award of service connection for bilateral 
tinnitus have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.151, 3.155 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in a June 2005 letter, issued prior to the 
decision on appeal in the hearing loss claim, and in an 
August 2007 letter, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  A May 2006 letter 
advised the Veteran how disability ratings and effective 
dates are assigned, and the type evidence which impacts those 
determinations, to include evidence regarding the effect that 
the symptoms have on his employment and daily life.  The 
hearing loss claim was last readjudicated in June 2007.  The 
tinnitus claim was readjudicated in October 2007.

The Veteran is challenging the initial effective date 
assigned following the grant of service connection for 
bilateral tinnitus.  In Dingess, the Court held that in cases 
in which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2008); see generally Turk v. 
Peake, 21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Fenderson v. West, 12 Vet. App. 
119 (1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  In this case, the grant of 
service connection for tinnitus arose from a VA examination 
report showing the presence of the condition and a link to 
service.  There was no preadjudicatory notice regarding 
service connection because the Veteran had not claimed 
entitlement to service connection for tinnitus.  Rather, this 
issue was inferred from the VA examination conducted in 
conjunction with the hearing loss claim.  Thus, the failure 
to provide preadjudication notice regarding service 
connection was clearly not prejudicial as the claim was 
granted.  Following the grant of service connection, the 
Veteran was provided with VCAA notice in August 2007 as to 
the evidence needed to establish an earlier effective date.  
Thereafter, the earlier effective date claim was adjudicated 
in October 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, and a VA examination report.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, submitting evidence and 
setting forth in statements the reasons he believed he was 
entitled to the benefits sought on appeal.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	1.	Service Connection-Bilateral Hearing Loss

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111 (West 2002).  The presumption is rebutted where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . . ."  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).  The term "noted" 
means only conditions that are recorded in examination 
reports.  The existence of conditions prior to service 
reported by the veteran as medical history does not 
constitute a notation of such conditions; however, such 
reports will be considered together with all other material 
evidence in determining the question of when a disease or 
disability began.  38 C.F.R. § 3.304(b)(1) (2008). 
Determinations of whether a condition existed prior to 
service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to . . . manifestations, clinical 
course, and character of the particular injury or disease or 
residuals thereof."  Id.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2008); Green v. Derwinski, 1 Vet. App. 320 
(1991).  In addition, temporary flare-ups, even in service, 
will not be considered sufficient to establish an increase in 
severity unless the underlying condition, as contrasted to 
the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 295 (1991); Browder v. Brown, 5 Vet. App. 268, 271 
(1993).  See also, Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).

The Veteran contends that he has bilateral hearing loss as 
the result of constant noise exposure from artillery during 
service.  He maintains that his hearing was normal when he 
entered service, but at separation he had some hearing loss.   

Service treatment records include the June 1988 enlistment 
examination report which showed that audiological testing 
from April 1988 revealed thresholds of 20, 10, 0, 5, 10, and 
60 decibels at 500, 1000, 2000, 3000, 4000 and 6000 Hertz, 
respectively, in the right ear.  In the left ear, thresholds 
were 20, 5, 5, 10, 15, and 50 decibels at the same 
frequencies, respectively.  In November 1989, audiological 
testing revealed thresholds of 15, 15, 0, 10, 25, and 55 
decibels at 500, 1000, 2000, 3000, 4000 and 6000 Hertz, 
respectively, in the right ear.  In the left ear, thresholds 
were 20, 5, 5, 5, 5, and 50 decibels at the same frequencies, 
respectively.  It was noted that the Veteran was issued ear 
plugs and that he was not routinely exposed to hazardous 
noise.  On examination in November 1991, audiological testing 
revealed thresholds of 10, 10, 10, 20, 25, and 50 decibels at 
500, 1000, 2000, 3000, 4000 and 6000 Hertz, respectively, in 
the right ear.  In the left ear, thresholds were 10, 10, 10, 
20, 25, and 50 decibels at the same frequencies, 
respectively.  The examiner noted a diagnosis of mild high 
frequency hearing loss.  The Veteran opted to not undergo a 
separation medical examination.  He was discharged in July 
1992.  

The Veteran's DD Form 214 shows his military occupational 
specialty was a cannon crewmember.

An audiological test conducted by Mid State ENT in August 
2006 is not interpreted. The Board may not use the results 
from that testing in addressing the Veteran's level of 
auditory impairment because the graph is not accompanied by 
numerical results.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  The 
Board, however, observes that the examiner noted that the 
Veteran reported a history of noise exposure in the military.  
Also, the examiner provided a diagnosis of severe 
sensorineural hearing loss in the right ear and moderate to 
severe sensorineural hearing loss in the left ear at 4000 to 
8000 Hertz.

The June 2007 VA examination report shows the examiner 
described that audiometric testing in June 1988 revealed 
normal hearing sensitivity through 4000 Hertz, bilaterally, 
with a moderately-severe hearing loss at 6000 Hertz in the 
right ear and moderate hearing loss at 6000 Hertz in the left 
ear.  The examiner noted that audiometrics in 1989 
demonstrated similar findings.  The examiner indicated that 
audiometrics in November 1991 demonstrated moderate hearing 
loss bilaterally at 6000 Hertz only.  As for the Mid State 
ENT results, the examiner diagnosed bilateral sensorineural 
hearing loss which at frequencies 4000 Hertz and higher, was 
of moderate to moderately-severe degree in the right ear and 
mild to moderately-severe degree in the left ear.  The 
examiner further noted that the Veteran reported that his 
hearing loss was first detected at his exit physical from 
military service in 1992.  He stated the onset was gradual 
during service, but he was not exactly sure when it started, 
and it had progressively worsened.  He reported on a history 
of military noise exposure and maintained that he was not 
encouraged to use hearing protection in service.  He denied 
any occupational or recreational noise exposure.  

Current audiological testing revealed thresholds of 25, 25, 
20, 35, and 75 decibels 
at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, in 
the right ear.  In the 
left ear, thresholds were 30, 30, 20, 40, and 60 decibels at 
the same frequencies, respectively.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and 90 percent in the left ear.  The examiner 
diagnosed the Veteran with bilateral sensorineural hearing 
loss, borderline normal to mild degree through 3000 Hertz, 
sloping to severe degree in the high frequencies.  The 
examiner concluded that the Veteran had a bilateral hearing 
loss at 6000 Hertz at enlistment, which had not progressed at 
the time of separation.  The examiner noted that therefore it 
would seem unlikely that his current hearing loss was caused 
by, or progressed as a result of, his military noise 
exposure.   

The evidence of record shows that when the Veteran was 
examined and accepted into service, a hearing defect at 6000 
Hertz was identified on audiological examination.  Therefore, 
the Veteran is not entitled to the presumption of soundness 
with respect to the hearing loss.  In the opinion of the VA 
examiner, the audiometric findings reported thereafter did 
not show a progression of the hearing loss by the time of the 
Veteran's separation.  For this reason, the VA examiner 
opined that the Veteran's currently diagnosed bilateral 
sensorineural hearing loss is unlikely related to his 
military noise exposure.  Thus, on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service, the 
Board finds that the pre-service disability underwent no 
increase in severity during service.  In so finding, the 
presumption of aggravation does not attach.  There is no 
competent medical opinion evidence to the contrary of the VA 
examiner's opinion.  While the Veteran is certainly competent 
to describe his symptoms, he does not possess the requisite 
medical expertise needed to render either a diagnosis or a 
competent opinion regarding medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Lastly, the Board also 
observes that there is no medical evidence of record that 
shows the disability manifested to a compensable degree 
during the one-year presumptive period following the 
Veteran's service, so aggravation of the disability may also 
not be presumed on this basis.  See Splane v. West, 216 F.3d 
1058, 1067-69 (Fed. Cir. 2000) (providing that Veteran with 
pre-existing condition of multiple sclerosis could establish 
aggravation during service by showing that the multiple 
sclerosis was manifest to a compensable degree within the 
presumptive period).  For all of these reasons, the Board 
finds that service connection for bilateral hearing loss is 
not warranted. 

	2.	Earlier Effective Date-Bilateral Tinnitus

The Veteran contends that the effective date for the award of 
service connection for tinnitus should date back to 1992 as 
the evidence of record at that time showed he was entitled to 
service connection for the disability.  Also, he contends 
that military personnel did not properly advise him of all of 
his rights pertaining to compensation benefits for service 
related disabilities so no claim was filed at that time.  In 
the alternative, he maintains that he is at least entitled to 
an effective date of May 18, 2005, the date he filed his 
original claim for compensation benefits.  

The effective date of an award of service connection will be 
the day following discharge from service if the claim is 
received within one year of the veteran's discharge from 
service.  Otherwise, the effective date will be the later of 
the date of receipt of claim or the date entitlement arose.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.400 (2008).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West Supp. 2008); 38 C.F.R. § 3.151(a) (2008).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a) (2008).

The claims file reflects that the Veteran's original claim 
for compensation benefits for bilateral hearing loss was 
filed on May 18, 2005.  No reference is made to tinnitus.  As 
previously discussed, the Veteran never filed a claim seeking 
service connection for tinnitus.  Rather, this issue was 
inferred from the VA examination conducted on June 1, 2007 in 
conjunction with the hearing loss claim.  At that time, the 
Veteran's complaints for the first time included that he 
experienced bilateral tinnitus.  The VA examiner then linked 
the Veteran's tinnitus to his military service.  Accordingly, 
the date entitlement arose for service connection for 
tinnitus was June 1, 2007. 

The May 18, 2005 claim cannot be construed as a claim for 
service connection for 
any and all conditions that may be service-connected as 
suggested by the Veteran. 
There had to have been a written communication from the 
Veteran indicating an intent to apply for compensation 
benefits for tinnitus for the effective date to date back to 
May 18, 2005 or earlier.  Also, the Board recognizes the 
Veteran's contentions concerning a lack of knowledge of 
certain entitlement benefits, but a lack of actual knowledge 
of the benefits to which he may have been entitled to does 
not create any legal right to benefits where such benefits 
are otherwise precluded.  See Morris v. Derwinski, 1 Vet. 
App. 260, 265 (1991) ("regulations are binding on all who 
seek to come within their sphere, 'regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance.'" (quoting Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 385 (1947))).  

Given the above, as the Veteran did not file a claim for 
service-connected compensation for tinnitus prior to June 1, 
2007, he has already been given the earliest possible 
effective date for the award of service connection for 
tinnitus, which is the date entitlement to the benefit arose.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 

An effective date earlier than June 1, 2007 for the award of 
service connection for bilateral tinnitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


